EXHIBIT 10.1
AMENDMENT NO. 1 TO CREDIT AGREEMENT
     AMENDMENT NO. 1 (this “Amendment”) dated as of April 28, 2011 to the ABL
Credit Agreement dated as of December 9, 2010 (the “Credit Agreement”) among
AbitibiBowater Inc., a Delaware corporation (“AbitibiBowater”), the Subsidiaries
of AbitibiBowater party thereto (together with AbitibiBowater, collectively, the
“Borrowers”), the Lenders party thereto from time to time and Citibank, N.A., as
Administrative Agent (the “Administrative Agent”) and Collateral Agent.
     The parties hereto agree as follows:
     Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, as of the Amendment Effective Date (as
defined below), refer to the Credit Agreement as amended hereby.
     Section 2. Amendment to Section 10.19 of the Credit Agreement.
Section 10.19 of the Credit Agreement is amended by replacing “April 30, 2011”
with “July 31, 2011”.
     Section 3. Amendment to Section 5.03(d) of the Credit Agreement.
Section 5.03(d) of the Credit Agreement is amended and restated to read in its
entirety as follows:
     “(i) All amounts deposited or held in all of the U.S. Collection Accounts
with respect to each U.S. Loan Party and available for transfer (other than
amounts which are payable to Subsidiaries or Affiliates of AbitibiBowater that
are not Loan Parties and which were sent or deposited to the incorrect lockbox
or deposit account by the account debtor) shall be transferred not less
frequently than once per Business Day (it being understood that any amounts
deposited in a U.S. Collection Account after such daily transfer has occurred
shall be transferred on the following Business Day), or, solely in the case of
amounts held in the U.S. Collection Accounts set forth on Schedule 5.03(d), not
less frequently than weekly, into one or more accounts with the Administrative
Agent or a financial institution reasonably acceptable to the Administrative
Agent (each a “Core U.S. Concentration Account” and collectively, the “Core U.S.
Concentration Accounts”) unless such amounts are otherwise required or permitted
to be applied pursuant to Section 5.02; provided, however, that so long as no
Dominion Period then exists, the Borrowers shall be permitted to retain in each
U.S. Collection Account funds in an aggregate amount not to exceed at any time
the sum of (x) the amount required (as reasonably determined by AbitibiBowater)
to satisfy the payment of outstanding obligations owing in respect of checks or
similar obligations issued by any U.S. Loan Party with respect to such U.S

 



--------------------------------------------------------------------------------



 



Collection Account plus (y) $100,000 (provided that the aggregate amount of
funds retained in all U.S. Collection Accounts pursuant to this clause (y) shall
not exceed $500,000 at any time) and (ii) all amounts deposited or held in all
of the Canadian Collection Accounts with respect to each Canadian Loan Party and
available for transfer shall be transferred not less frequently than once per
Business Day (it being understood that any amounts deposited in a Canadian
Collection Account after such daily transfer has occurred shall be transferred
on the following Business Day), or, solely in the case of amounts held in the
Canadian Collection Accounts set forth on Schedule 5.03(d), not less frequently
than weekly, into one or more accounts with the Administrative Agent or a
financial institution reasonably acceptable to the Administrative Agent (each a
“Core Canadian Concentration Account” and collectively, the “Core Canadian
Concentration Accounts”) unless such amounts are otherwise required or permitted
to be applied pursuant to Section 5.02; provided, however, that so long as no
Dominion Period then exists, the Borrowers shall be permitted to retain in each
Canadian Collection Account funds in an aggregate amount not to exceed at any
time the sum of (x) the amount required (as reasonably determined by
AbitibiBowater) to satisfy the payment of outstanding obligations owing in
respect of checks or similar obligations issued by any Canadian Loan Party with
respect to such Canadian Collection Account plus (y) $100,000 (provided that the
aggregate amount of funds retained in all Canadian Collection Accounts pursuant
to this clause (y) shall not exceed $700,000 at any time). Except as, and to the
extent, permitted by this Section 5.03(d), and Section 10 each Collection
Account shall have a zero balance immediately following the transfer of funds
pursuant to the immediately preceding sentences. So long as no Dominion Period
then exists, the Borrowers and the other Loan Parties shall be permitted to
transfer cash from the Core Concentration Accounts to other Deposit Accounts to
be used for working capital and general corporate purposes all subject to the
requirements of this Agreement (including this Section 5.03(d)). If a Dominion
Period exists, all collected amounts held in the Core Concentration Accounts
shall be applied as provided in Section 5.03(e) or (f), as applicable.
     Section 4. Representations of Borrower. Each of the Borrowers represents
and warrants that (a) the representations and warranties of the Borrowers set
forth in Section 8 of the Credit Agreement and in the Loan Documents will be
true and correct in all material respects on and as of the Amendment Effective
Date with the same effect as though such representations and warranties had been
made on and as of the Amendment Effective Date (it being understood and agreed
that (x) any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date and (y) any representation or warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects on such date) and (b) no Default or
Event of Default will have occurred and be continuing on the Amendment Effective
Date.
     Section 5. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery

2



--------------------------------------------------------------------------------



 



of an executed counterpart hereof by facsimile or electronic transmission shall
be as effective as delivery of an original executed counterpart hereof.
     Section 6. Effectiveness. This Amendment shall become effective on the date
when the following conditions are met (the “Amendment Effective Date”):
     (a) the Administrative Agent shall have received from each of the Borrowers
and the Lenders party hereto, who constitute the Required Lenders, (x) a
counterpart of this Amendment signed on behalf of such party or (y) evidence
satisfactory to the Administrative Agent (which may include a facsimile or other
electronic transmission) that such party has signed a counterpart of this
Amendment; and
     (b) the Borrowers shall have paid all expenses of the Agents payable
pursuant to Section 13.01(a) of the Credit Agreement to the extent invoiced on
or prior the Amendment Effective Date (including, without limitation, the
reasonable fees and disbursements of counsel to the Agents).
     Section 7. Reference To and Effect Upon the Credit Agreement.
     (a) Except as expressly set forth herein, all terms, conditions, covenants,
representations and warranties contained in the Credit Agreement and the other
Loan Documents and all rights of the Agents, the Issuing Lenders, the Swingline
Lenders and the Lenders and all obligations of the Loan Parties, shall remain in
full force and effect. The Borrowers hereby confirm that the Credit Agreement
and the other Loan Documents are in full force and effect.
     (b) This Amendment shall constitute a Loan Document for all purposes of the
Credit Agreement and all the other Loan Documents.
     Section 8. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
[Signature Pages Follow]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

            U.S. BORROWERS:

ABITIBIBOWATER INC.
      By:   /s/ Jacques P. Vachon         Name:   Jacques P. Vachon       
Title:   Senior Vice President and
Chief Legal Officer        ABIBOW US INC., as successor to       Bowater
Incorporated, as a U.S.
Borrower
      By:   /s/ Jacques P. Vachon         Name:   Jacques P. Vachon       
Title:   Vice President and Secretary        ABIBOW RECYCLING LLC, as successor
      to Abitibi-Consolidated Corp., as a U.S.
Borrower
      By:   /s/ Jacques P. Vachon         Name:   Jacques P. Vachon       
Title:   Senior Vice President and
Chief Legal Officer        CANADIAN BORROWER:

ABIBOW CANADA INC., as successor to
      Abitibi-Consolidated Inc., as a
Canadian Borrower
      By:   /s/ Jacques P. Vachon         Name:   Jacques P. Vachon       
Title:   Vice President and Secretary   

 



--------------------------------------------------------------------------------



 



         

            CITIBANK, N.A., as Administrative Agent and Lender
      By:   /s/ Miles McManus         Name:   Miles McManus        Title:   Vice
President and Director        Wells Fargo Capital Finance, LLC, as Lender
      By:   /s/ Matt Harbour         Name:   Matt Harbour        Title:   Vice
President        SIEMENS FINANCIAL SERVICES, INC., as Lender
      By:   /s/ Anthony Casciano         Name:   Anthony Casciano       
Title:   Managing Director              By:   /s/ David Kantes         Name:  
David Kantes        Title:   SVP & CRO        JPMORGAN CHASE BANK, N.A., as
Lender
      By:   /s/ Peter S. Predun         Name:   Peter S. Predun        Title:  
Executive Director     

[Signature page to Amendment No. 1]

 



--------------------------------------------------------------------------------



 



            Export Development Canada, as Lender
      By:   /s/ Matthew Devine         Name:   Matthew Devine        Title:  
Senior Asset Manager              By:   /s/ Talal M. Kairouz         Name:  
Talal M. Kairouz        Title:   Asset Manager        CITIBANK, N.A., CANADIAN
BRANCH, as Lender
      By:   /s/ Isabelle Cote         Name:   Isabelle Cote        Title:  
Authorized Officer        CIT Bank, as Lender
      By:   /s/ Benjamin Haslam         Name:   Benjamin Haslam        Title:  
Authorized Signatory        CIBC Inc., as Lender
      By:   /s/ Dominic J. Sorresso         Name:   Dominic J. Sorresso       
Title:   Executive Director              By:   /s/ Eoin Roche         Name:  
Eoin Roche        Title:   Executive Director

CIBC World Markets Corp.
Authorized Signatory   

6



--------------------------------------------------------------------------------



 



         

            Canadian Imperial Bank of Commerce, as Lender
      By:   /s/ Jens Paterson         Name:   Jens Paterson        Title:  
Executive Director              By:   /s/ Peter Rawlins         Name:   Peter
Rawlins        Title:   Executive Director        BARCLAYS BANK PLC, as Lender
      By:   /s/ Michael J. Moyer         Name:   Michael J. Moyer       
Title:   Vice President        THE BANK OF NOVA SCOTIA, as Lender
      By:   /s/ David Angel         Name:   David Angel        Title:  
Director              By:   /s/ David Loewen         Name:   David Loewen       
Title:   Director        Bank of Montreal, as Lender
      By:   /s/ Michael Scolaro         Name:   Michael Scolaro        Title:  
Managing Director and
Group Head   

7